DETAILED ACTION
Claims 1-9 filed September 14th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US2014/0078102) in view of Kamimura et al. (US2011/0123061) in view of Komatsu (US2010/0296691)

 	Consider claim 1, where Araki teaches an electronic apparatus comprising: a panel including an operation surface on which touch operation is to be performed; (See Araki figure 1 and paragraphs 37-42 where a touch panel 101 for receiving touch manipulation performed by a user’s finger) and an actuator for applying vibrating force to the operation surface in response to the touch operation, (See Araki figure 1 and paragraphs 37-42 where a vibration unit 102 conveys haptic feedback to the user’s finger) wherein the actuator includes: a piezoelectric element, a vibrating motor, a voice coil, an artificial muscle, and the like.  (See Araki paragraph 40)
 	Araki teaches wherein the actuator includes a voice coil, however Araki does not explicitly teach a magnetic circuit unit including an outer peripheral surface to be abutted by a guide pin inserted from a rear side with respect to the panel so that the guide pin is along the outer peripheral surface, the magnetic circuit unit including a magnetic gap formed in an annular shape on a radially inner side with respect to the outer peripheral surface; and a coil unit provided on a rear surface of the panel so that a coil having a cylindrical shape is provided in the magnetic gap, the coil unit having an outer peripheral shape matching an end shape of the guide pin. However, in the analogous field of endeavor of voice coils Kamimura teaches a magnetic circuit unit including an outer peripheral surface to be abutted by a guide pin inserted from a rear side with respect to the panel so that the guide pin is along the outer peripheral surface, the magnetic circuit unit including a magnetic gap formed in an annular shape on a radially inner side with respect to the outer peripheral surface; (See Kamimura figures 12-15 and paragraphs 121-125, 129-130 where a magnetic circuit 219 includes a frame portion 208 configured with openings 212 on the rear face side to allow for a voice coil support member (guide pins) to be inserted in during the assembling process, the magnetic circuit 219 includes an annular magnetic gap 219a that is inside with respect to the frame outside wall 207) and a coil unit provided on a rear surface of the panel so that a coil having a cylindrical shape is provided in the magnetic gap, the coil unit having an outer peripheral shape matching an end shape of the guide pin. (See Kamimura figures 12-15 and paragraphs 121-125, 129-130, 143 where a cylindrical voice coil 221 is supported from the lower side and coaxially placed in an annular magnetic gap 219a, the openings 202 are used for the voice coil support member (guide pins) during the assembling process which is a simple pressing process, thus the voice coil support member’s shape will be pressed into the voice coil) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the actuator of Araki with the voice coil of Kamimura. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of performing a simple substitution of known actuators to perform the desired function and yield predictable results. 
	Kamimura teaches a magnetic circuit including an outer peripheral surface, however Kamimura does not explicitly teach a magnetic circuit including an entire portion an outer peripheral surface so that the guide pin is extending along the entire portion  of the outer peripheral surface. However, in the same field of endeavor of acoustic actuators Komatsu teaches a magnetic circuit including an entire portion an outer peripheral surface so that the guide pin is extending along the entire portion  of the outer peripheral surface. (See Komatsu figure 14 and paragraphs 4-8 where the damper unit with a magnetic circuit with a peripheral portion with screw holes such that the screw holes accept screws in order to fasten the assembly together, thus the screw extends along the entire portion of the through hole in the outer peripheral surface) Therefore, it would have been obvious for one of ordinary skill in the art would have been motivated to modify the peripheral portion of Kamimura with the peripheral portion of Komatsu for the advantage of/ benefit of using known methods for assembly to yield predictable results. 

 	Consider claim 2, where Araki in view of Kamimura in view of Komatsu teaches the electronic apparatus according to claim 1, wherein an outer peripheral surface of the coil unit is to be abutted by an outer peripheral surface of an end portion of the guide pin so that the outer peripheral surface of the end portion is along the outer peripheral surface of the coil unit. (See Kamimura figures 12-15 and paragraphs 121-125, 129-130, 143 where a cylindrical voice coil 221 is supported from the lower side and coaxially placed in an annular magnetic gap 219a, the openings 202 are used for the voice coil support member (guide pins) during the assembling process which is a simple pressing process, thus the voice coil support member’s shape will be pressed into the voice coil)

 	Consider claim 6, where Araki teaches a method for manufacturing an electronic apparatus including: a panel including an operation surface on which touch operation is to be performed; (See Araki figure 1 and paragraphs 37-42 where a touch panel 101 for receiving touch manipulation performed by a user’s finger) and an actuator for applying vibrating force to the operation surface in response to the touch operation, (See Araki figure 1 and paragraphs 37-42 where a vibration unit 102 conveys haptic feedback to the user’s finger) wherein the actuator includes: a piezoelectric element, a vibrating motor, a voice coil, an artificial muscle, and the like.  (See Araki paragraph 40)
Araki teaches wherein the actuator includes a voice coil, however Araki does not explicitly teach the actuator including: a magnetic circuit unit including a magnetic gap having an annular shape; and a coil unit including a coil which has a cylindrical shape and is provided in the magnetic gap, the method comprising performing positioning of the coil unit with respect to the magnetic circuit unit by using a guide pin inserted from a rear side with respect to the panel. However, in the analogous field of endeavor of voice coils Kamimura teaches the actuator including: a magnetic circuit unit including a magnetic gap having an annular shape; (See Kamimura figures 12-15 and paragraphs 121-125, 129-130 where a magnetic circuit 219 includes a frame portion 208 configured with openings 212 on the rear face side to allow for a voice coil support member (guide pins) to be inserted in during the assembling process, the magnetic circuit 219 includes an annular magnetic gap 219a that is inside with respect to the frame outside wall 207) and a coil unit including a coil which has a cylindrical shape and is provided in the magnetic gap, the method comprising performing positioning of the coil unit with respect to the magnetic circuit unit by using a guide pin inserted from a rear side with respect to the panel(See Kamimura figures 12-15 and paragraphs 121-125, 129-130, 143 where a cylindrical voice coil 221 is supported from the lower side and coaxially placed in an annular magnetic gap 219a, the openings 202 are used for the voice coil support member (guide pins) during the assembling process which is a simple pressing process, thus the voice coil support member’s shape will be pressed into the voice coil) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the actuator of Araki with the voice coil of Kamimura. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of performing a simple substitution of known actuators to perform the desired function and yield predictable results.
	Kamimura teaches a magnetic circuit including an outer peripheral surface, however Kamimura does not explicitly teach a magnetic circuit including an entire portion an outer peripheral surface so that the guide pin is extending along the entire portion  of the outer peripheral surface. However, in the same field of endeavor of acoustic actuators Komatsu teaches a magnetic circuit including an entire portion an outer peripheral surface so that the guide pin is extending along the entire portion  of the outer peripheral surface. (See Komatsu figure 14 and paragraphs 4-8 where the damper unit with a magnetic circuit with a peripheral portion with screw holes such that the screw holes accept screws in order to fasten the assembly together, thus the screw extends along the entire portion of the through hole in the outer peripheral surface) Therefore, it would have been obvious for one of ordinary skill in the art would have been motivated to modify the peripheral portion of Kamimura with the peripheral portion of Komatsu for the advantage of/ benefit of using known methods for assembly to yield predictable results. 

 	Consider claim 7, where Araki in view of Kamimura in view of Komatsu teaches the method for manufacturing an electronic apparatus according to claim 6, wherein the guide pin is caused to abut an outer peripheral surface of the magnetic circuit unit to be along the outer peripheral surface, and an end shape of the guide pin and an outer peripheral shape of the coil unit are matched. (See Kamimura figures 12-15 and paragraphs 121-125, 129-130, 143 where a cylindrical voice coil 221 is supported from the lower side and coaxially placed in an annular magnetic gap 219a, the openings 202 are used for the voice coil support member (guide pins) during the assembling process which is a simple pressing process, thus the voice coil support member’s shape will be pressed into the voice coil) 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki in view of Kamimura in view of Komatsu as applied to claim 1 above, in further view of Wan et al. (US2017/0208395)

 	Consider claim 3, where Araki in view of Kamimura in view of Komatsu teaches the electronic apparatus according to claim 1, however, they do not explicitly teach wherein an outer peripheral corner portion of the coil unit is to fit with a step formed at an end portion of the guide pin. However, in an analogous field of endeavor Wan teaches wherein an outer peripheral corner portion of the coil unit is to fit with a step formed at an end portion of the guide pin. (See Wan figures 3-5 and paragraphs 25-30 where the unit body casing 34 contains a voice coil and positioning columns 340 located in the periphery of the coil, where the positioning columns are provided with a conical ultrasonic line 342 to fit into the positioning holes) Therefore, it would have been obvious for one of ordinary skill in the art to modify the acoustic transducer of Kamimura to include the positioning columns as taught by Wan. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing greater stability for the structure. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki in view of Kamimura in view of Komatsu as applied to claim 1 above, in further view of Tang et al. (US2015/0296304)

 	Consider claim 4, 9 where Araki in view of Kamimura in view of Komatsu teaches  The electronic apparatus according to claim 1, further comprising: a circuit-side positioning hole provided on a radially outer side with respect to the outer peripheral surface of the magnetic circuit unit; (See Kamimura figures 12-15 and paragraphs 121-125, 129-130 where a magnetic circuit 219 includes a frame portion 208 configured with openings 212 to allow for a voice coil support member (guide pins) to be inserted in during the assembling process, the magnetic circuit 219 includes an annular magnetic gap 219a that is inside with respect to the frame outside wall 207) however, they do not explicitly teach a coil-side positioning hole provided on a radially inner side with respect to an outer peripheral surface of the coil unit, wherein the guide pin is fitted into the circuit-side positioning hole and the coil-side positioning hole. However, in an analogous field of endeavor Tang teaches a coil-side positioning hole provided on a radially inner side with respect to an outer peripheral surface of the coil unit, wherein the guide pin is fitted into the circuit-side positioning hole and the coil-side positioning hole. (See Tang figures 1, 2 and paragraph 9 where the lower plate 11 has a voice coil 212 and a through hole 215 and a positioning column 111 surrounding the through hole, wherein the positioning column 111 fits into the positioning hole 41 located on the fixing part 4 that contains the magnet 221) Therefore, it would have been obvious for one of ordinary skill in the art to modify the acoustic transducer of Kamimura to include the positioning columns as taught by Tang. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing greater stability for the structure.

	Consider claim 9, where Araki in view of Kamimura in view of Komatsu in view of Tang teaches the electronic apparatus according to claim 4, wherein the circuit-side positioning hole and the coil-side positioning hole are aligned with each other, to permit the guide pin to extend through the circuit-side positioning hole and the coil-side positioning hole. (See Komatsu figure 14 and paragraphs 4-8 where the damper unit with a magnetic circuit with a peripheral portion with screw holes such that the screw holes accept screws in order to fasten the assembly together, thus the screw extends along the entire portion of the through hole in the outer peripheral surface) Therefore, it would have been obvious for one of ordinary skill in the art would have been motivated to modify the peripheral portion of Kamimura with the peripheral portion of Komatsu for the advantage of/ benefit of using known methods for assembly to yield predictable results. 


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki in view of Kamimura in view of Landick (US2019/0261092)

 	Consider claim 5, where Araki teaches an electronic apparatus comprising: a panel including an operation surface on which touch operation is to be performed; (See Araki figure 1 and paragraphs 37-42 where a touch panel 101 for receiving touch manipulation performed by a user’s finger)  and an actuator for applying vibrating force to the operation surface in response to the touch operation, (See Araki figure 1 and paragraphs 37-42 where a vibration unit 102 conveys haptic feedback to the user’s finger) wherein the actuator includes: a piezoelectric element, a vibrating motor, a voice coil, an artificial muscle, and the like.  (See Araki paragraph 40)
 	Araki teaches an actuator, however Araki does not explicitly teach wherein the actuator includes: a magnetic circuit unit including a circuit-side positioning center hole into which a guide pin inserted from a rear side with respect to the panel is to be fitted, the magnetic circuit unit including a magnetic gap formed in an annular shape on a radially outer side with respect to the circuit-side positioning center hole; and a coil unit provided on a rear surface of the panel so that a coil having a cylindrical shape is provided in the magnetic gap, the coil unit including a coil-side positioning center hole into which the guide pin penetrating the circuit-side positioning center hole is to be fitted. However, in the analogous field of endeavor of vibration actuators Kamimura teaches a magnetic circuit unit including a circuit-side positioning center hole into which a guide pin inserted from a rear side with respect to the panel is to be fitted, (See Kamimura figures 12-15 and paragraphs 121-125, 129-130 where a magnetic circuit 219 includes a frame portion 208 configured with openings 212 on the rear face side to allow for a voice coil support member (guide pins) to be inserted in during the assembling process, the magnetic circuit 219 includes an annular magnetic gap 219a that is inside with respect to the frame outside wall 207) the magnetic circuit unit including a magnetic gap formed in an annular shape on a radially outer side with respect to the circuit-side positioning center hole; and a coil unit provided on a rear surface of the panel so that a coil having a cylindrical shape is provided in the magnetic gap, the coil unit including a coil-side positioning center hole. (See Kamimura figures 12-15 and paragraphs 121-125, 129-130, 143 where a cylindrical voice coil 221 is supported from the lower side and coaxially placed in an annular magnetic gap 219a, the openings 202 are used for the voice coil support member (guide pins) during the assembling process which is a simple pressing process, thus the voice coil support member’s shape will be pressed into the voice coil) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the actuator of Araki with the voice coil of Kamimura. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of performing a simple substitution of known actuators to perform the desired function and yield predictable results. 
 	Kamimura teaches a cylindrical shaped hole, however Kamimura does not explicitly teach into which the guide pin penetrating the circuit-side positioning center hole is to be fitted wherein the magnetic circuit unit includes a yoke made of a magnetic material, a pole made of a magnetic material, and a magnet, the yoke, the pole, and the magnet being provided coaxially with each other, and wherein the circuit positioning center hole penetrates a center of the yoke, a center of the pole, and a center of the magnet. However, in the same field of endeavor of manufacturing actuators Landick teaches into which the guide pin penetrating the circuit-side positioning center hole is to be fitted, wherein the magnetic circuit unit includes a yoke made of a magnetic material, (See Landick figure 5, 7A and paragraphs 43-45, 50 where there is a ferrous cup 590/ soft magnetic yoke 750) a pole made of a magnetic material, (See Landick figure 5, 7A and paragraphs 43-45, 50 where there is a top plate (pole plate) 550/780 formed from a soft magnetic material) and a magnet, (See Landick figure 5, 7A and paragraphs 43-45, 50 where there is a magnet 570/ 760) the yoke, the pole, and the magnet being provided coaxially with each other, (See Landick figure 7A and paragraph 50 where the holes in the top plate 780, magnet 760, and yoke 750 are formed in the center as they are stacked on top of each other) and wherein the circuit positioning center hole penetrates a center of the yoke, a center of the pole, and a center of the magnet. (See Landick figure 7A and paragraph 50 where the holes in the top plate 780, magnet 760, and yoke 750 are formed in the center as they are stacked on top of each other such that they are arranged relative to the vertical z-axis. See Landick figure 5 where there is a jig (not labeled) going into the center of the assembly) Therefore, it would have been obvious for one of ordinary skill in the art to modify the actuator of Kamimura with the arrangement shown in Landick. One of ordinary skill in the art would have been motivated to perform the modification to predictably realize the actuator in a small form factor, such as actuators that may be incorporated into mobile device. (See Landick paragraph 10) 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki in view of Kamimura in view of Komatsu in view of Oh et al. (US2013/0169072)

 	Consider claim 8, where Araki in view of Kamimura in view of Komatsu teaches the method for manufacturing an electronic apparatus according to claim 6, however, they do not explicitly teach wherein the guide pin is fitted into a circuit-side positioning center hole of the magnetic circuit unit, and an end portion of the guide pin penetrating the circuit-side positioning center hole is fitted into a coil-side positioning center hole of the coil unit. However, in an analogous field of endeavor Oh teaches wherein the guide pin is fitted into a circuit-side positioning center hole of the magnetic circuit unit, and an end portion of the guide pin penetrating the circuit-side positioning center hole is fitted into a coil-side positioning center hole of the coil unit (See Oh paragraph 99 where the assembly process involves assembling the components on top of the center pin of a casing assembly jig) Therefore, it would have been obvious for one of ordinary skill in the art to modify the assembly jig of Kamimura to include a center pin as taught by Oh. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing greater stability during the assembly process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624